11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Jaray Tyrell Mims,                           * From the 142nd District Court
                                               of Midland County,
                                               Trial Court No. CR46716.

Vs. No. 11-18-00314-CR                       * December 31, 2020

The State of Texas,                          * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgments below. Therefore, in accordance with this court’s opinion,
we modify the judgments of the trial court and the bill of cost to delete the
assessment of court-appointed attorney’s fees as costs to be borne by Appellant.
As modified, we affirm the judgments of the trial court.